Case 18-12651-K.]C Doc 34 Filed 12/20/18 Page 1 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE I)ISTRICT OF DELAWARE

fn re: Chapter ]S

ALNo AG,‘ ease No. 13-12651 (KJC)

Debtor in a Foreign Proceeding.

\-_/\_/\_/`_#\_¢'\_/

 

FINAL ORDER GRANTING RECOGNITION OF FOREIGN
MAIN PROCEEDING AND CERTAIN RELATED RELIEF

Upon the motion (the "M")Z of Tohias Wahl, in his capacity as the court-
appointed speciai insolvency administrator and duly authorized foreign representative ("EQr_cngn
Representative") for Alno AG ("Qel;tc_)r"), for entry of a final order under sections iUS(a), 1517,
1520 and 152l of the Banl<ruptcy Code: (i) granting the petition in this Chapter 15 case and
recognizing the Gerrnan Proceeding as a foreign main proceeding under section 1517 of the
Bankruptcy Code, (ii) giving full force and effect in the United States to the Comrnencelnent
Order and the Appointment Order entered by the Gernian Court, including any and all
extensions, amendments and/or supplements thereto authorized by the German Court and
extending the protections of this Order to the Debtor, and (iii) granting related relief, all as more
fully described in the l\/lotion; and the Court having jurisdiction to consider the Motion and the
relief requested therein in accordance With 28 U.S.C. §§ 157 and 1334, 11 U.S.C. §§ 109 and
i501, and the Amemi’ed Smnding Order ofRej%i~ence frorn the United States District Court for

the District of Delaware, dated as of February 29, 2012; and consideration of the Motion and the

 

' The Debtor does not have an Einployer Identification Number. The Debtor's Commercial Registcr Uim Number
is HRB 727041. 'l`he Debtor's headquarters are located at 47 Heiligenberger Strassc, 8863{} Pfullendort` Baden-
Wuerttemberg, Germany.

2 Capitalized terms not defined herein are defined in the Motion.

Case 18-12651-K.]C Doc 34 Filed 12/20/18 Page 2 of 6

relief requested therein being a core proceeding under 28 U.S.C. § 157(b)(2)(P); and the Foreign
Representative having consented to the Couit's authority to enter a final order consistent With
Article III of the U.S. Constitution; and venue being proper before this Court under 28 U.S.C. §
1410(3)‘, and due and proper notice of the relief sought in the Motion having been provided; and
it appearing that no other or further notice need be provided; and a hearing having been heid to
consider the relief requested in the Motion (the "H§L‘in_g"); and the appearances of all interested
parties having been noted in the record of the l~iearing and all such parties having had the
opportunity to be heard With respect to the relief requested in the Motion; and upon the Wahl
Deciaration, and the Verified Petition, filed contemporaneously With the Motion, the record of
the Hearing and all of the proceedings had before the Court; and the Court having found and
determined that the provisional relief sought in the Motion is in the best interests of the Debtor,
its creditors, and parties-in-interest, and is in the interest of international comity and not
inconsistent With United States public policy, and that the iegal and factual bases set forth in the
Motion establish just cause for the relief granted herein; and after due deliberation and sufficient

cause appearing therefor, THIS COURT HEREBY FINDS AND DETERMINES THAT:

A. The findings and conclusions set forth herein constitute this Court‘s
findings of fact and conclusions of law under Rule 7052 of the Federal Rules of Banl<ruptcy
Procedures (the "Bankruptcy Rules") made applicable to this proceeding under Banl<ruptcy Rule
9014. 'l`o the extent any of the following findings of fact constitute conclusions of law, they are
adopted as such. "i`o the extent any of the following conclusions of law constitute findings of`

fact, they are adopted as such.

Case 18-12651-K.]C Doc 34 Filed 12/20/18 Page 3 of 6

B. This Court has jurisdiction to consider this matter under 28 U.S.C. §§ 157
and 1334 and the Amended Smnding Order r)fReference from the United States District Court
for the District of Delaware, dated as of February 29, 2012.

C. This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

D. Venue for this proceeding is proper before this Court under 28 U.S.C. §

1410(3).

E. The German Proceeding is a "foreign proceeding" under section 101(23)
of the Bankruptcy Code.

F. "l`he Foreign Representative is the duly appointed "foreign representative"

of the Debtor Within the meaning of section 101(24) of the Bankruptcy Code.

G. This Chapter 15 case Was properly commenced under sections 1504, 1509,
and 1515 of the Bankruptcy Code.

H. The Foreign Representative has satisfied the requirements of section 1515
of the Banl<ruptcy Code and Banl<ruptcy Rule 2002(q).

1. The German Proceeding is entitled to recognition by this Court under
section 1517 of the Banl<ruptcy Code.

J. Germany is the center of main interests of the Debtor, and accordingly, the
German Proceeding is a "foreign main proceeding" as defined in section 1502(4) of the

Banl<ruptcy Code, and is entitled to recognition as a foreign main proceeding under section

1517(b)(1) of the Bankruptcy Code.

 

 

Case 18-12651-K.]C Doc 34 Filed 12/20/18 Page 4 of 6

L. The relief granted herein is necessary and appropriate, in the interests of
the public and international comity, consistent with the public policy of the United States, and
warranted under sections 1517, 1520, and\i%{ of the Banl<ruptcy Code.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

1. The relief requested by the Verified Petition and the Motion is GRANTED
as set forth herein.

2. The German Proceeding is granted recognition as a foreign main
proceeding under section 1517 of the Bankruptcy Code.

3. The Commencement Order and the Appointrnent Order entered by the
German Court, including any extensions, ainendments, or modifications thereto, are hereby
enforced on a final basis and given full force and effect in the United States (except as otherwise
expressly provided herein).

4. All relief afforded to foreign main proceedings under section 1520 of the

Bank.ruptcy Code is hereby granted to the German Proceeding, the Debtor, and the Foreign

9 f pFIAMc+W/\ §§
dc Gw*~.a~
is case with respect to the

Representative as applicable.

 
  

5. Bankruptcy Rule 2004 shall hereby apply in
Debtor and the property of the Debtor that is Within the territ rial jurisdiction of the United
States. Any requests for the Court to authorize examinations under section 1521(a)(4) of the
Banl<ruptcy Code, Bankruptcy Rule 2004, and other applicable law will be the subject of one or
more motions by the Foreign Representative, as to which all rights and objections, except as
expressly provided in this Order, are reserved.

6. Section 362 of the Banl<ruptcy Code shall hereby apply with respect to the

Debtor and the property of the Debtor that is within the territorial jurisdiction of the United

Case 18-12651-K.]C Doc 34 Filed 12/20/18 Page 5 of 6

States. All entities (as that term is defined in section lOi(lS) of the Banl<ruptcy Code), other
than the Foreign Representative, the Debtor, and their expressly authorized representatives and
agents are hereby enjoined frorn:
a. execution against any of the Debtor's assets;
b. the commencement or continuation, including the issuance or
employment of process, of a judicial, administrative, arbitral, or
other action or proceeding, or to recover a ciaim, including Without
limitation any and all unpaid judgments, settlements, or otherwise
against the Debtor in the United States;
c. taking or continuing any act to create, perfect, or enforce a lien or
other security interest, set-off, or other claim against the Debtor or
any of its property',
d. transferring, relinquishing, or disposing of any property of the
Debtor to any entity (as that tenn is defined in section 101(15) of
the Bankruptcy Code) other than the Foreign Representative;
e. commencing or continuing an individual action or proceeding
concerning the Debtor's assets, rights, obligations, or liabilities',
and
f. terminating contracts or otherwise accelerating obligations or
exercising remedies thereunder provided in each case, that such
injunction shall be effective solely within the territorial jurisdiction
of the U.S.
7. Subject to sections 1520 and i52l of the Bankruptcy Code, the German
Proceeding, the Commencement Order, and the Appointment Order, and the transactions
consummated or to be consummated thereunder, shall be granted comity and given full force and
effect in the United States to the same extent that they are given effect in Germany, and each is
binding on all creditors of the Debtor and any of their successors and assigns.
8. The Foreign Representative, the Debtor, and their respective agents are

authorized to serve or provide any notices required under the Bankruptcy Rules or local rules of

this Court.

 

Case 18-12651-K.]C Doc 34 Filed 12/20/18 Page 6 of 6

9. Notwithstanding any applicability of any Banl<ruptcy Rules, the terms and
conditions of this Order shall be immediately effective and enforceable upon its entry.

10. The Foreign Representative, the Debtor and their respective authorized
agents are authorized and empowered to take all actions necessary to effectuate the relief granted
under this Order in accordance with the Motion.

11. The Foreign Representative, the Debtor and/or each of their successors,
representatives, advisors, or counsel shall be entitled to the protections contained in sections 306
and 1510 of the Bankruptcy Code.

12. A copy of this Order, confirmed to be true and correct, shall be served,
Within three (3) business days of entry of this Order, by facsimile, electronic mail, or domestic or
international first class mail, upon all persons or bodies authorized to administer foreign
proceedings of the Debtor, all parties to litigation pending in the United States in which any of
the Debtor was a party at the time of the filing of the Verified Petition, the Office of the U.S.
Trustee for the District of Delaware, and such other entities as this Court may direct. Such
service shall be good and sufficient service and adequate notice for present purpose.

13. This Court shall retain exclusive jurisdiction to hear and determine all
matters arising from or related to the implementation, interpretation and/or enforcement of this

Ordcr.

Dared: i)& 70 , 2018
Wilmington, Delaware TWM\/

THE ONOA BL KEVINJ. REY
UNIT ASE ANKRU YJUDGE

 

